DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-12 are currently pending in this application and are subject to examination herein.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the German Patent Office on 27 October 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the two border regions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant may wish to remove the definite article “the” from this phrase.
Claim 9 recites the limitation "the fastening points" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that Applicant may wish to remove the definite article “the” from this phrase.
Claim 11 recites “the method comprising at least two cabin monuments” at line 17.  However, “at least two cabin monuments” were previously recited in claim 11 at lines 2-3.  It is unclear whether Applicant is referring to the same or different monuments.  The Examiner suggests that Applicant may wish to recite “the at least two cabin monuments” at line 17 of claim 11.  Claim 12 depends directly from claim 11 and is, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,365,713 to Nicholas et al. (“Nicholas”) (cited by Applicants in IDS filed 25 October 2018).
Regarding claim 1, Nicholas discloses an arrangement comprising at least two architectural structures which are arranged next to each other (generally adjacent structural units 10, 11) (Figs. 1, 3, 4; Col. 2, line 66 to col. 3, line 9) and lateral structure parts of which are oriented substantially parallel and form a gap (gap between joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9), wherein the gap (gap between joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9) comprises a gap covering comprising: 
a. a respective fastening region (region in vicinity of channels 28) (Figs. 1, 3, 4; Col. 3, lines 48-51) disposed along a first lateral structure part (surface 19) (Figs. 1, 3, 4; Col. 3, lines 32-36) and along a second lateral structure part (surface 20) (Figs. 1, 3, 4; Col. 3, lines 32-36) in a region of a front edge portion of the respective architectural structure; 
b. a first contour-adapted rigid fastening strip (channel 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) on a first fastening region (region in vicinity of channels 28) (Figs. 1, 3, 4; Col. 3, lines 48-51) and a second contour-adapted rigid fastening strip (channel 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) on a second fastening region (region in vicinity of channels 28) (Figs. 1, 3, 4; Col. 3, lines 48-51); 

d. wherein the covering element (cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) is formed from a flexible covering material of thin design (Col. 3, lines 18-31; col. 5, lines 31-34).
While Nicholas discloses the gap covering being utilized to join architectural structures rather than cabin monuments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the gap/joint filler disclosed in Nicholas in an aircraft cabin to seal between moving cabin walls or monuments.  
Regarding claim 2, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas teaches that the fastening strip (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) can be arranged on the respective lateral monument part at at least two fastening points (Col. 3, lines 48-51).
Regarding claim 3, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas discloses that the fastening strip (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) has curved regions and rectilinear regions (see, e.g., Fig. 1), which are adapted to a contour of the monument (surfaces 19 and 20) (Figs. 1, 3, 4; Col. 3, lines 32-36).
Regarding claim 4, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas
Regarding claim 5, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  However, Nicholas does not expressly disclose or teach that the fastening strip is of multi-part design, and the curved strip portions and rectilinear strip portions can be joined together and are adapted to an outer contour of the respective monument.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fastening strip in a multi-part design, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Regarding claim 6, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas discloses that the covering material (Col. 5, lines 31-34) comprises strips of fabric, textile material, film or rubber (Col. 3, lines 18-31; col. 5, lines 31-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholas to utilize any desired material, such as fabric, textile, film or rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 7, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas discloses that the covering material (cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) is of U-shaped or foldable design (see Figs. 1, 3, 4) and is connected at the two border regions to the fastening strips (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51).
Regarding claim 8, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas discloses that the fastening strip (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) comprises aluminum (Col. 3, lines 32-36), plastic, glass-fiber-reinforced plastics fiber Nicholas to utilize any desired material for the fastening strips, such as plastic, glass-fiber-reinforced plastics fiber material or carbon-fiber-reinforced plastics fiber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  Furthermore, Nicholas discloses that the fastening strip (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) is provided with rapid installation fastening elements (e.g., screws) (Col. 3, lines 48-51) in a region of the fastening points (see Figs. 1, 3, 4).
Regarding claim 10, Nicholas teaches the cabin monument arrangement according to claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the cabin monument arrangement in an aircraft passenger cabin (see above).
Regarding claim 11, Nicholas discloses a method for installing an arrangement comprising at least two architectural structures arranged next to each other (generally adjacent structural units 10, 11) (Figs. 1, 3, 4; Col. 2, line 66 to col. 3, line 9) and lateral structure parts of which are oriented substantially parallel and form a gap (gap between joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9), wherein the gap (gap between joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9) comprises a gap covering comprising: 
a respective fastening region (region in vicinity of channels 28) (Figs. 1, 3, 4; Col. 3, lines 48-51) disposed along a first lateral structure part (surface 19) (Figs. 1, 3, 4; Col. 3, lines 32-36) and along a second lateral structure part (surface 20) (Figs. 1, 3, 4; Col. 3, lines 32-36) in a region of a front edge portion of the respective architectural structure; 

a covering element (cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) arranged between the first and second fastening strips (channels 28) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) for covering the gap between the first monument part (surface 19) (Figs. 1, 3, 4; Col. 3, lines 32-36) and the second monument part (surface 20) (Figs. 1, 3, 4; Col. 3, lines 32-36); 
wherein the covering element (cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) is formed from a flexible covering material of thin design (Col. 3, lines 18-31; col. 5, lines 31-34); 
the method comprising steps of:
a. aligning and securing a first structure (structural unit 10) (Figs. 1, 3, 4; Col. 2, line 66 to col. 3, line 9); 
b. attaching the gap covering (cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) with a first fastening strip (channel 28 mounted to structural unit 10) (Figs. 1, 3, 4; Col. Col. 3, lines 48-51) in a front edge region of the first structural element;
c. aligning and securing a second structure (generally adjacent structural units 10, 11) (Figs. 1, 3, 4; Col. 2, line 66 to col. 3, line 9) such that the respective lateral monument parts (joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9) are aligned substantially parallel and form a gap (gap between joint faces 13 and 14) (Figs. 1, 3, 4; Col. 3, lines 1-9); 

e. directing the covering material (material cover element 15 and/or environmental seal 31) (Figs. 1, 3, 4; Col. 5, lines 31-34) into a uniform alignment.
While Nicholas discloses the gap covering being utilized to join architectural structures rather than cabin monuments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the gap/joint filler disclosed in Nicholas in an aircraft cabin to seal between moving cabin walls or monuments.  
Regarding claim 12, Nicholas teaches the method according to claim 11 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholas to align and secure both fixed cabin monuments before attaching the gap covering in order to avoid having to deal with the flexible gap covering while trying to mount the fixed second cabin monument.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nicholas to align and secure both fixed cabin monuments before attaching the gap covering, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 5,8875,598 to Batten et al. relates to a fire blanket secured in the gap between two structural members.  U.S. Pat. No. 4,290,249 to Mass and 4,111,584 to Fyfe relate to gap-filling structures between structural members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643